Citation Nr: 0610028	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-32 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral plantar 
fasciitis.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1982 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for 
bilateral hearing loss disability and bilateral plantar 
fasciitis.

In July 2005, the veteran appeared at the Jackson RO and 
testified at a video conference hearing conducted by the 
undersigned Acting Veterans Law Judge sitting in Washington, 
DC.  A transcript of the hearing is of record.

The Board notes that the issues of entitlement to increased 
ratings for service connected degenerative joint disease of 
the lumbar spine, bilateral tinnitus, residuals of left ankle 
fracture, and history of extosis of both ears were initially 
included in the veteran's January 2004 notice of disagreement 
and were addressed in the August 2004 statement of the case.  
However, the veteran's September 2004 substantive appeal 
expressly limited the appeal to the issues of service 
connection for bilateral hearing loss and service connection 
for bilateral plantar fasciitis.  Therefore, the other issues 
are not before the Board in this appeal.


FINDINGS OF FACT

1.  On VA examination in April 2003, the veteran's bilateral 
hearing showed puretone thresholds, at 500, 1000, 2000, 3000, 
and 4000 Hertz, of less than 40 in all frequencies, and did 
not show puretone thresholds of 26 or more in 3 or more 
frequencies; his speech recognition scores were 96 percent in 
his right ear and 96 percent in his left ear.

2.  Resolving reasonable doubt in favor of the veteran, the 
evidence of record shows that the veteran's bilateral plantar 
fasciitis is causally related to service.



CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral hearing loss 
disability that is related to his active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.385 (2005).

2.  Entitlement to service connection for bilateral plantar 
fasciitis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  In Pelegrini 
v. Principi, 18 Vet.App. 112, 120-21 (2004) (Pelegrini II), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

By letter dated in February 2003, which was mailed to the 
veteran prior to the initial adjudication of this appeal, the 
RO advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims for service connection, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
to obtain.  The RO described the types of evidence he needed 
to submit to support his claims.  The February 2003 letter 
also specifically informed the veteran to provide any 
additional medical evidence that he possessed that pertained 
to his claims.  The February 2003 letter therefore provided 
the notice of all four elements that were discussed above.  
See Mayfield v. Nicholson, 19 Vet.App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

With respect to the claim of service connection for bilateral 
hearing loss, the Board has concluded that the preponderance 
of the evidence is against this claim.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned have therefore been rendered moot.  With respect to 
the claim of service connection for bilateral plantar 
fasciitis, the Board has concluded that service connection is 
warranted and any notice defect with respect to the rating 
and effective date elements will be cured by the RO when 
effectuating the award.  Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).

The June 2003 rating decision and the August 2004 Statement 
of the Case (SOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claims for service 
connection.  The August 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.

Service medical records and VA examination reports are 
associated with the claims folder.  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claims on appeal.  Indeed, the 
veteran reported in April 2003 that he had no further 
evidence to submit or identify.  The veteran has been 
afforded VA examinations for the purpose of determining the 
nature and etiology of any current hearing loss and plantar 
fasciitis.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Mayfield v. Nicholson, 19 Vet.App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet.App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required.  Id.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss (organic diseases of the nervous 
system) becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).



A.  Bilateral hearing loss

Upon review, both service medical records and post-service 
medical records are 
negative for hearing loss disability.  Post service medical 
evidence includes the report of an April 2003 VA audiology 
examination.  The examination indicated the following 
puretone thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
20
20
25
LEFT
25
25
25
35
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear. The 
examiner indicated that the veteran's hearing was within 
normal limits per VA guidelines.

The regulations provide that impaired hearing will be 
considered to be a disability for the purposes of applying 
the laws administered by VA 'when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.'  38 C.F.R. § 3.385 (2005).  Considering the 
results of the April 2003 VA examination, it is clear that 
the veteran does not currently suffer from a hearing loss 
disability for VA benefit purposes.  His puretone thresholds, 
at 500, 1000, 2000, 3000, and 4000 Hertz, were less than 40 
in all frequencies, and he did not show puretone thresholds 
of 26 or more in 3 or more frequencies in either ear.  His 
scores on the Maryland CNC Test were not less than 94 percent 
in either ear.  The veteran has not identified any post-
service testing revealing the presence of hearing loss 
disability for VA compensation purposes.

The Board has carefully reviewed the veteran's service 
medical records and notes audiology examination reports from 
February 2000, August 2000, November 2000 and June 2002.  The 
Board notes that none of the examinations showed an auditory 
threshold in any of the pertinent frequencies to be 40 
decibels or greater nor did any of the examinations show 
auditory thresholds of 26 decibels or greater for at least 
three of the pertinent frequencies; none of the examinations 
indicate that speech recognition scores using the Maryland 
CNC Test were less than 94 percent.

The above findings fail to demonstrate hearing loss 
disability in service or following service for VA 
compensation purposes.  38 C.F.R. § 3.385 (2005).  The Board 
acknowledges that a lack of evidence that the veteran 
exhibited hearing loss disability during service is not fatal 
to his claim.  The laws and regulations do not require 
inservice complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  However, in the absence 
of proof of a present disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Based 
on the above, the Board finds that the veteran has presented 
no competent medical evidence showing a hearing loss 
disability for VA purposes.  Since there is no current 
hearing loss disability, service connection for hearing loss 
is not warranted.

The Board has carefully reviewed and considered the veteran's 
statements and understands fully the veteran's belief that he 
suffers from more significant hearing loss than testing 
reflects.  However, the Board must rely upon the objective 
results of authorized audiological examination under 
38 C.F.R. § 3.385.  See Colvin v. Derwinski, 1 Vet. App. 174, 
175 (1991) (the Board cannot base its decisions on its own 
unsubstantiated medical opinions).  Moreover, while the 
veteran as a lay person is competent to provide evidence 
regarding symptomatology, he is not competent to provide 
evidence regarding the clinical status of his current hearing 
capability.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The Board also acknowledges that the veteran has cited 
inservice noise exposure as possibly damaging his hearing.  
As noted above, for service connection to be granted there 
must be a current disability resulting from a condition or 
injury in service.  See Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997); Brammer, supra.  Here, even if the Board assumes that 
the veteran was exposed to loud noises in service, there is 
no competent medical evidence that the veteran has a 
bilateral hearing loss disability.  In the absence of proof 
of a present disorder there can be no valid claim.

Other than the veteran's contentions, the record contains no 
competent evidence of a current diagnosis of bilateral 
hearing loss disability.  As such, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran has bilateral hearing loss disability for VA 
purposes.

B.  Plantar fasciitis

The record contains evidence showing a current diagnosis for 
bilateral plantar fasciitis; the record also contains 
contemporaneous records of pertinent inservice complaints and 
treatment.  An April 2003 VA examination report establishes 
that the veteran's arch and heel pain is bilateral plantar 
fasciitis.  Service medical records reveal a number of foot 
related acute traumas and surgery during service that do not 
appear to be related to the veteran's plantar fasciitis.  
Service records also reveal that the veteran denied having 
foot trouble in his medical history reports up through August 
1995 and June 1996.  Significantly, the veteran directs the 
Board's attention to a report from an April 1997 consultation 
with an Air Force podiatrist in which it is indicated that 
the veteran complained of arch and heel pain unassociated 
with any specific trauma.  The report indicates that the 
veteran's foot pain was treated with orthotics.  The veteran 
has testified, during his July 2005 hearing, that he made 
additional visits to the same podiatrist as the problem did 
not resolve.  Service medical records do not contain 
documentation of further consultations with the same 
podiatrist, but the service records do reveal that in May 
1998 the veteran consulted a different podiatrist and 
reported persisting arch and heel pain over the previous 
several months.  It is also noteworthy that in January 1998 
the veteran included "foot trouble" when filling out a 
medical history report.  These facts help to corroborate the 
veteran's account of his inservice manifestations of symptoms 
that would later be diagnosed as plantar fasciitis.

As the above facts are credibly shown and uncontradicted in 
the record, deciding this claim is a matter of evaluating 
whether or not there is a link of chronic symptomatology 
between the veteran's current plantar fasciitis and the foot 
pain manifested in service.  On this question the record is 
ambiguous.  Following the May 1998 record of the veteran's 
consultation with a podiatrist, there is no clear evidence in 
the service medical records indicating that the veteran's 
heel and arch pain persisted and no further records of 
clearly pertinent complaints or treatments.  None of the 
subsequent inservice medical history questionnaires on the 
record asked the veteran to indicate any status specifically 
relevant to his bilateral foot pain; there also do not appear 
to be any pertinent examinations on record during the final 
five years of the veteran's service time and there does not 
appear to be a report of discharge examination to show 
whether plantar fasciitis was detected at the end of the 
veteran's service.  

In the veteran's favor, however, is the fact that no time 
passed between the end of the veteran's active service and 
his filing this claim regarding bilateral foot pain; the 
claim even appears to have been submitted a day before the 
formal conclusion of the veteran's service.  This strongly 
suggests that the veteran's foot pain was evident during the 
end of his period of active service.  Also supporting the 
veteran's claim is the fact that the VA examination providing 
the current diagnosis of plantar fasciitis was performed less 
than three months following the veteran's discharge.  These 
facts suggest that the veteran's plantar fasciitis did not 
begin after his discharge from service.  None of the 
veteran's inservice medical records contradict his account of 
effectively chronic symptoms throughout the end of his active 
service, and the Board finds no reason to doubt the veteran's 
credibility.

Following a careful review of the record, and with the 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the evidence is at least in equipoise, 
and thus service connection for bilateral plantar fasciitis 
is warranted.  38 U.S.C.A. § 5107.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for bilateral plantar 
fasciitis is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


